IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                DIVISION ONE
                    Respondent,
                                                No. 71710-3-
        v.



PABLO DELACRUZ-PEREZ,                           UNPUBLISHED OPINION

                    Appellant.
                                                FILED: MAY 1 8 2015
      Per Curiam — Pablo Delacruz-Perez appeals his conviction for second

degree assault. He argues that the court erred in failing to enter written CrR 3.5

findings and conclusions and that we must remand for their entry. The trial court

belatedly entered the findings and conclusions, however, and Delacruz-Perez

has not alleged any prejudice from their delayed entry. Accordingly, he fails to

demonstrate grounds for relief. State v. Gaddv, 114 Wash. App. 702, 705, 60 P.3d
116 (2002), affd, 152 Wash. 2d 64, 93 P.3d 872 (2004).

      Affirmed.

                        FOR THE COURT:




                                                                                O




                                                                                   CO




                                                                                    V?
                                                                                    F\3